COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-18-00212-CV


ESTATE OF GLENDA RHOADES,
DECEASED

                                   ----------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY
                    TRIAL COURT NO. CIV-13-0909

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On July 2, 2018, we notified appellant’s attorney of our concern that we

lack jurisdiction over this appeal because the notice of appeal was not timely

filed. The trial court’s judgment was signed on February 26, 2018, and a motion

for new trial was filed on March 28, 2018. Therefore, the notice of appeal was

due by May 29, 2018, but was not filed until June 25, 2018. See Tex. R. App. P.

26.1(a). We also stated that we would dismiss this appeal unless appellant or

any party desiring to continue the appeal filed a response by July 12, 2018,
      1
      See Tex. R. App. P. 47.4.
showing grounds for continuing the appeal. We have not received a response.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: August 9, 2018




                                       2